Exhibit 10.1



Intec Pharma Ltd.

(The “Company”)

 

Compensation Policy

(the “Policy” or “Compensation Policy”)

As last amended on April 4, 2019

 

 

1.Definitions

 

“Board of Directors” or “Board” - Company’s Board of Directors; “Committee” or
“Compensation Committee” - The Company’s Compensation Committee; “Company” -
Intec Pharma Ltd.; “The Companies Law” - The Companies Law, 1999, Israel; “The
Securities Law” - The Securities Law, 1968, Israel;

“Retirement Bonus”

- Bonus, payment, compensation or any other benefit awarded to an officer with
regard to conclusion of their office with the Company; “Team Members” -
Company’s (including Company’s subsidiary) employees or consultants that engaged
with the Company on a permanent basis; “Officer” - Board member, CEO, CFO, EVP,
VP, any such Officer of the Company (including Company’s subsidiary) by a
different title, and any other executive reporting directly to the CEO; “Cost”

-

Cost to the employing entity; “Plan” - Company’s 2015 Equity Incentive Plan, as
amended or any other incentive plan as adopted from time to time.

 

2.Overview

 

In conformity with the Companies Law, the Compensation Committee and Board of
Directors have adopted this Compensation Policy. The principles of the
Compensation Policy were set forth after discussions by the Compensation
Committee and the Board. Policy principles were designed to grant proper, fair
and well-considered compensation to Officers, in alignment with the Company’s
long-term best interests and organizational strategy. Part of the rationale is
that the policy should encourage a sense of identification with the Company and
its objectives on the part of its Officers. An increase in Officer’s
satisfaction and motivation should retain the employment of high-quality
Officers in the Company’s service over the long term.

 

The Compensation Policy considers, inter alia, the size and nature of its
operations (including in jurisdictions other than Israel) and, with regard to
terms of office and employment, which include variable components, the Officer’s
long-term contribution to achieving the Company’s objectives and to maximizing
its earnings, taking into account the scope and reach of the Officer’s role
(and, in relevant cases, also taking into account the geographical location of
the employed Officer).

 

The Compensation Policy was prepared with due consideration to the nature of the
Company’s operations in the biomed sector, territories where the Company
operates, market size on the Tel-Aviv Stock Exchange Ltd. and on Nasdaq Stock
Market, as well as other criteria including, the Company’s cash position,
capitalization and shareholders’ equity.

 

In addition, in designing the Compensation Policy, the Compensation Committee
and Board considered the average and median annual cost of the fixed component
payable to all Company full-time Team Members (“Ratio”). The Company estimates
that the gaps between the Officers’ compensation, assuming implementation of the
new Policy, will have no adverse effect on the working relationships in the
Company. The possible ramifications of the Ratio on the daily working
environment in the Company were examined and will continue to be examined by the
Company from time to time in order to ensure that levels of executive
compensation, as compared to the overall workforce will not have a negative
impact on work relations in the Company.

 



 

- 2 - 

  

The compensation principles are a tool based on targets and benchmarks derived,
inter alia, form the Company’s annual work plan and from long-term plans as
determined by the Board of Directors from time to time.

 

Compensation Policy components will include each of the following:

 

a.Fixed components: salary, social benefits (such as: beneficial retirement
arrangement, disability insurance, provident fund, study fund, paid leave, sick
leave and vacation pay, etc.) and other benefits (such as: car, cell phone,
including gross-up of the benefit value for tax purposes).

 

b.Variable components: bonus payments.

 

c.Equity-based variable components: options plan, share plan, etc.

 

d.Retirement Bonus: bonus, payment, compensation or any other benefit awarded to
an Officer with regard to the conclusion of their office with the Company.

 

e.Insurance, waiver and indemnification: Board members’ and Officers’ liability
insurance (for the normal course of business as well as for non-recurring events
(run-off)), waiver of Officers’ liability (in advance and in retrospect) and
provision of commitment to indemnify Officers in advance and in retrospect.

 

Provisions of this Compensation Policy only apply to Company Officers (as
defined above).

 

Non-Israeli Officers may receive other similar, comparable or customary benefits
as applicable in the relevant jurisdiction in which they are employed.

 

The language of this Compensation Policy uses the male pronoun only as a measure
of comfort. This policy applies to both male and female Officers.

 

The target range for the compensation mix between the annual fix components, and
variable components of the Company’s Officers, is set forth below:

 

Position Range of the fixed components out of the total compensation (%) Range
of variable cash compensation out of the total compensation (%) Range of
equity-based compensation out of the total compensation (%) Chairman and Vice
Chairman of the Board of Directors 20% - 100% 0% - 40% 0% - 70% Board Member 20%
- 100% 0% - 40% 0% - 40% Company CEO 20% - 100% 0% - 40% 0% - 60% Other Officer
20% - 100% 0% - 40% 0% - 50%

 



 

- 3 - 

  

3.Officers’ areas of responsibility, education and experience

 

3.1.Position: Chairman / Vice Chairman of the Board of Directors

 

3.1.1.Responsibilities: Provide guidance and assistance in accordance with his
contractual obligations to the Company.

 

3.1.2.Required education and experience: academic degree from a recognized
academic institution in Israel or overseas. The Chairman / Vice Chairman of the
Board must have practical experience as one or more of the following: (a) acting
or former Officer of a company of similar size; (b) at least 5 years of
experience as a senior executive in the Company’s line of business or one that
is sufficiently related to the Company’s line of business including, for
example, investment banking or consulting; (c) academic experience of 3 years or
more in one of the following disciplines or related to: business administration,
economics, law, finance, medicine, science, the pharmaceutical or healthcare
industries or drug development. Academic experience includes, for example,
academic research, academic publications or academic teaching in recognized
academic institutions in Israel or overseas.

 

Subject to the Companies Law and any other relevant rules and regulations, the
Compensation Committee and the Board may waive, in exceptional cases, the
aforementioned required education and/or experience should they deem the
candidate have special business experience or skills which, in their opinion,
would make a considerable contribution to the Company if appointed Chairman of
the Board.

 

3.2.Position: Board member

 

3.2.1.Responsibilities: the Board member will, as a part of the Board, set
Company policy and supervise the CEO’s performance and actions. The Board is
also empowered with all statutory authority.

 

3.2.2.Required education and experience: academic degree from a recognized
academic institution in Israel or overseas. The Board member must have practical
experience in one or more of the following: (a) acting or former Officer of the
Company, or a company of similar size; (b) CPA / attorney / business manager
with over 5 years of experience; (c) academic experience of 3 years or more in
one of the following disciplines or related to: business administration,
economics, law, finance, medicine, science, the pharmaceutical or healthcare
industries or drug development. Academic experience includes, for example,
academic research, academic publications or academic teaching in recognized
academic institutions in Israel or overseas.

 

3.2.3.Subject to the Companies Law and any other relevant rules and regulations,
the Compensation Committee and the Board of Directors may waive, in exceptional
cases, the aforementioned required education and/or experience, should they deem
the candidate has special business experience or skills which, in their opinion,
would make a considerable contribution to the Company if appointed a Board
member.

 

3.3.Position: Company CEO

 

3.3.1.Responsibilities: management of all Company business.

 

3.3.2.Required education and experience: academic degree from a recognized
academic institution in Israel or overseas. Prior experience as CEO of a similar
company for at least 5 years, or Officer of the Company with over 5 years’
tenure.

 

3.3.3.Subject to the Companies Law and any other relevant rules and regulations,
the Compensation Committee and the Board of Directors may waive, in exceptional
cases, the aforementioned required education and/or experience, should they deem
the candidate CEO has special business experience or skills which, in their
opinion, would make a considerable contribution to the Company.

 



 

- 4 - 

  

3.4.Position: other Officer

 

3.4.1.Responsibilities: responsibilities range from such positions as Executive
VP Research and Development and Operations who is responsible for the research
and development and operations activities of the Company, VP Clinical Affairs
who is responsible for the development of certain R&D programs and clinical
trials activities, and Chief Financial Officer who is responsible for the
Company finances, accounting, legal, administration, and human resources.
Officers report directly to the Company CEO.

 

3.4.2.Required education and experience: academic degree relevant to each
position from a recognized academic institution in Israel or overseas. Prior
experience of over 3 years in a similar position with another company or with
the Company.

 

3.4.3.The Company may engage from time to time with additional Officers who will
be responsible for different areas of the business, and/or Officers whose titles
may be different than those specified above. New Officers or Officers with
different titles must have the skills, education and experience relevant to
their responsibilities as Officers of the Company. Guidelines for engagement
with additional Officers will be consistent with terms outlined in Section 4.4
hereinafter.

 

3.4.4.Subject to the Companies Law and any other relevant rules and regulations,
the Compensation Committee and the Board of Directors may waive, in exceptional
cases, the aforementioned required education and/or experience, should they deem
a candidate for an Officer’s position has special business experience or a skill
which, in their opinion, would make a considerable contribution to the Company
if appointed to the position.

 

4.Fixed component

 

4.1.Position: Chairman of the Board of Directors (“Chairman”)

 

4.1.1.The annual cost of the fixed component of compensation of the Chairman of
the Board shall not exceed $80,000.

 

4.1.2.In addition, the Chairman of the Board of Directors will be entitled to
reimbursement of reasonable expenses incurred in the course of discharging his
office, including expenses with respect to attending meetings, travel and
entertainment expenses, against provision of receipts. The policy for overseas
travel expense reimbursement will be the same as for the Company CEO.

 

4.2.Position: Board member

 

4.2.1.To the extent external directors are required to be elected under the
Companies Law or should the Company elect to have external directors serve on
the Board, the compensation of Company external directors will consist of annual
and per meeting compensation (including in cases of written resolution or
telephone call) as well as expense reimbursement in accordance with the
provisions of the Companies Regulations (Rules Concerning Compensation and
Expense Reimbursement for an External Director), 2000 as adjusted by the
Companies Regulations (Relief for Public Companies Traded in Stock Exchange
Outside of Israel), 5760-2000, as such regulations may be amended from time to
time (collectively, the “Compensation Regulations”). Total compensation will be
based on the applicable company level, which is determined by shareholders’
equity (as it may be from time to time). If a Board member is also an Officer of
the Company, no additional fixed component compensation will be payable to the
Board member for his role as Board member.

 

4.2.2.The annual cost of the fixed component of compensation of a Board member
shall not exceed $45,000 (with additional payment of up to $7,500 per each
committee membership and up to $15,000 for chairing a committee in lieu of the
committee membership payment referenced above).

 



 

- 5 - 

  

4.2.3.Board members will be entitled to reimbursement of reasonable expenses
incurred in the course of their duty, including expenses with respect to
attending meetings, travel and entertainment expenses, against provision of
receipts. Expense reimbursement for overseas travel will be in accordance with
Company policies, as applicable to the Company CEO.

 

4.3.Position: Company CEO

 

4.3.1.The monthly salary of the Company CEO shall range between NIS 55,000 and
NIS 85,000.

 

4.3.2.The CEO shall be provided with benefits mandated by applicable law and may
be provided with benefits generally acceptable in the local market or generally
available to other Company employees in accordance with Company policies (such
as: beneficial retirement arrangement, disability insurance, provident fund,
study fund, paid leave, sick leave, vacation pay, car, cell phone, etc.,
including gross-up of the benefit value for tax purposes).

 

4.3.3.In addition, the Company CEO will be entitled to reimbursement of
reasonable per diem expenses incurred in the course of discharging his office,
including expenses with respect to attending meetings, travel and entertainment
expenses, against provision of receipts. The Company may pay the CEO’s expenses
by a corporate credit card. Expense reimbursement for overseas travel will be in
conformity with Company policy.

 

4.4.Position: other Officers (other than CEO)

 

4.4.1.The monthly salary of an Officer (other than CEO) shall range between NIS
30,000 and NIS 80,000.

 

4.4.2.An Officer shall be provided benefits mandated by applicable law, and may
be provided with benefits generally acceptable in the local market or generally
available to other Company employees in accordance with Company policies (such
as: beneficial retirement arrangement, disability insurance, provident fund,
study fund, paid leave, sick leave, vacation pay, car, cell phone, etc.,
including gross-up of the benefit value for tax purposes).

 

4.4.3.In addition, any Officer shall be entitled to reimbursement of reasonable
per diem expenses incurred in the course of discharging his office, including
expenses with respect to attending meetings, travel and entertainment expenses,
against provision of receipts. The Company may pay the Officer’s expenses by a
corporate credit card. Expense reimbursement for overseas travel will be in
conformity with Company policy.

 

4.5.In accordance with Section 1B3 to the Companies Regulations (Relief in
Transactions With Related Parties), 2000, non-material changes in the terms of
employment of an officer who is subject to the CEO, will not require the
approval of the Compensation Committee, as stated in Section 272(C) to the
Companies Law, so long as the change in the compensation terms does not exceed
5% of the annual cost of the fixed compensation component, has been approved by
the CEO and are consistent with the terms of this Compensation Policy.

 

5.Variable component (bonuses)

 

5.1.Annual bonus

 

The Company may award an annual bonus to an Officer based on the following
guidelines:

 

5.1.1.The Company may award an annual bonus to its Officers subject to achieving
pre-approved measureable targets (the “Annual Bonus”) to be set by the Company’s
Compensation Committee and Board of Directors. The Company shall specify Company
wide and personal targets for each Officer which shall be pre-approved by the
Company’s Compensation Committee and Board of Directors in the beginning of the
relevant period for which such an Annual Bonuses are applicable. These targets
would be derived, inter alia, from the Company’s work plan and/or the work plan
of the organizational unit managed by the relevant Officer and shall be
measureable. The requirement to pre-approve measureable targets shall not apply
to officers who are subordinated to the CEO. The less significant part of the
annual bonus granted to the CEO, and in any event not more than 30% of the
annual bonus, may be based on a discretionary evaluation of the CEO’s overall
performance by the Compensation Committee and the Board.

 



 

- 6 - 

  

5.1.2.For each Officer, an individual Annual Bonus would be determined as a
number of monthly salaries specified in advance for each Officer (the “Target
Bonus”) with a multiplier to reflect achievement of the personal targets
specified for the Officer. This multiplier may be lower than 1 (if the Officer
only partially achieved the personal targets) or may be higher than 1 (if the
Officer’s performance exceeded the specified targets).

 

5.1.3.Bonus calculation upon termination of employment: should employment of the
Officer by the Company be terminated in a given calendar year, the Annual Bonus
amount would be calculated pursuant to this Compensation Policy to be revised
and calculated pro-rata to the duration of employment of the Officer in the
given year. The Compensation Committee and the Board of Directors may decide not
to give an Annual Bonus in the case of termination of employment during the
relevant period.

 

5.1.4.Maximum bonus: the combined Annual Bonus and Special Bonus (as defined
below) amount shall not exceed 200% of the Officer’s annual fixed component.

 

5.2.In addition to the Annual Bonus, each Officer of the Company may be awarded
a special bonus (the “Special Bonus”) regardless of a specified target and
regardless of a pre-approved bonus plan. Such Special Bonus shall be approved by
the Compensation Committee and the Board of Directors, which shall consider the
CEO’s recommendation (based on recognition of special and extraordinary
contribution by the Officer in the course of Company business, such as a special
effort and achievements related to financing raised, merger, acquisition, sale
or license of business operations, achievement of major corporate goal in R&D,
business and corporate development or other significant general corporate goal,
intellectual property protection of the Company’s products, etc.). Such Special
Bonus, shall not exceed six (6) monthly base salaries for each Officer of the
Company.

 

5.3.The Company may grant a newly recruited Officer a signing bonus at the CEO’s
discretion (and in the CEO’s case, at the Board’s discretion), subject to any
additional approval as may be required by the Companies Law (the “Signing
Bonus”). The Signing Bonus will not exceed three (3) monthly entry base salaries
of the Officer (other than the CEO) or five (5) monthly entry base salaries of
the CEO.

 

5.4.The Company’s Compensation Committee and Board of Directors may reduce the
bonus awarded to an Officer at their discretion, including under the following
circumstances: material deterioration of the Company’s position or such material
deterioration anticipated by the Board, deterioration in the state of the
economy, deterioration in the performance of the Officer or inappropriate
conduct by the Officer.

 

5.5.In a case where, should the Company’s audited consolidated financial
statements for any year be revised, the bonus amount payable to the Officer for
that year, had it been calculated based on the revised data, would have resulted
in a different bonus amount payable to the Officer, the Company would pay to the
Officer, or the Officer would reimburse the Company as the case may be, the
difference between the bonus amount paid and the bonus amount payable due to
said revision. Unless otherwise agreed in writing between the Company and the
relevant Officer, said bonus amount shall be paid within 60 days from the date
of receiving a written demand.

 

6.Equity-based variable component

 

6.1.The Compensation Committee and Board of Directors shall review from time to
time the overall equity-based grant for all Team Members and Officers. When
doing so, the Compensation Committee and Board shall take into consideration:
(1) each employee and Officer’s contribution to the Company including expected
contribution; and (2) creating an effective long-term incentive to harness and
motivate Team Members and Officers.

 



 

- 7 - 

  

6.2.Stock options plan grant: based on the Compensation Committee and Board of
Directors’ review and discussion, the Company may award to Officers options to
purchase Company shares.

 

6.3.The unexercised options held by all Team Members and Officers under the
Company’s stock options plans may not exceed 15% of the Company’s share capital,
on as-exercised basis.

 

6.4.Taxation regime: if applicable, the options would be awarded pursuant to
provisions of Section 102 of the Income Tax Ordinance of Israel, under the
income taxation track. However, each Officer and Team Member will be responsible
to his own tax regime for his own tax liability.

 

6.5.Exercise Price: for as long as the Company’s shares are listed on any
established stock exchange or a national market system, including without
limitation the Tel-Aviv Stock Exchange Ltd., and the NASDAQ Stock Market, the
exercise price shall not be lower than the average closing sales price for
Company’s shares (or the closing bid, if no sales were reported), as quoted on
such exchange or system over the thirty (30) trading day period preceding the
date of approval of the grant by the Board, as reported in the Wall Street
Journal, or according to any other source the Board deems reliable, or as
otherwise provided by the Plan.

 

6.6.Fair value: the fair value of options awarded to each Officer in a given
year, as calculated at grant date, shall not exceed 200% of the annual fixed
component of such Officer. The fair market value of the equity based
compensation will be determined according to acceptable valuation practices at
the time of grant.

 

6.7.Options terms: Unless determined otherwise in a specific award agreement
approved by the Compensation Committee and the Board, grants to Team Members and
directors shall vest gradually over a period of between three (3) to four (4)
years or may vest upon achieving pre-approved target. The last date to exercise
an option shall not exceed ten (10) years after the date on which the option was
granted.

 

6.8.All other terms of the options shall be in accordance with the Plan.

 

7.Duration and termination of Officer’s term in office

 

7.1.Severance pay: in the case of termination (other than termination of an
Officer for cause), the Officer will be eligible to receive severance pay in
full.

 

7.2.Notice period: the Company may give an Officer a notice period of up to 6
months. The Company may waive the Officer’s services to the Company during the
notice period and pay the amount payable in lieu of notice, plus the value of
benefits, even in case of immediate termination. During the notice period, the
Officer would be eligible to receive bonuses with respect to this period and
would also continue to accrue vesting of options awarded.

 

7.3.Non-compete bonus: the Company may pay an Officer a bonus upon termination
of employment in return for a commitment by the Officer not to compete with
Company business. The extent of the non-compete commitment would be determined
by the Company’s Compensation Committee and Board of Directors. Such bonus shall
be calculated according to a key of up to two months’ salary for each 3 months
of non-compete period and shall not exceed a total of 12 salaries.

 

7.4.Retirement bonus: the Company may pay an Officer a retirement bonus upon
termination of employment. The retirement bonus shall not exceed six months’
salary for Officers that engaged with the Company for over 5 years or the CEO
and two months’ salary for an Officer that was engaged with the Company for less
than 5 years but more than 3 years.

 

Such retirement bonus, if applicable, shall be awarded based on the Officer’s
tenure, the Company’s achievements during the relevant period and the Officer’s
contribution to such achievements, and the circumstances of such Officer’s
retirement from the Company.

 



 

- 8 - 

  

8.Change of control arrangements

 

The following benefits may be granted to Officers in addition to the benefits
applicable in the case of any retirement or termination of service upon a
“Change of Control”:

 

8.1.Vesting acceleration of outstanding options;

 

8.2.Extension of the exercising period of options for a period of up to six (6)
months following the date of employment termination;

 

8.3.Up to a twelve (12) months of continued base salary and benefits following
the date of employment termination (the “Additional Adjustment Period”). For
avoidance of doubt, such additional Adjustment Period shall be in addition to
the notice period pursuant to Section 7.2 of this Policy; and

 

8.4.A cash bonus not to exceed three (3) monthly base salaries.

 

9.Engagement as a contractor or through a management company

 

The Company may engage an Officer as an independent contractor rather than as a
salaried employee. In such a case, the maximum cost of employment would be
calculated based on the maximum cost for a salaried employee in a similar
position, and guidelines of the Compensation Policy would apply to such an
officer mutatis mutandis.

 

10.Work overseas

 

Notwithstanding any other provision of this Policy to the contrary, the maximum
salary for an Officer who resides overseas (outside of Israel) for discharging
their position may exceed the maximum salary for the Officer pursuant to this
Policy, had he been employed in Israel, by up to 100%.

 

11.Insurance, waiver and indemnification

 

11.1.Officer liability insurance (claims made): the Company may obtain a
liability insurance policy for Officers, subject to the following terms and
conditions: (a) the total insurance coverage under the insurance policy shall
not exceed US $50 million; (b) the annual premium payable by the Company for the
insurance premium shall not exceed US $1.5 million annually.

 

11.2.Officer’s liability insurance (run-off): should the Company sell its
operations (in whole or in part) and/or in case of merger, spin-off or any other
significant business combination involving the Company and/or part or all of its
assets, the Company may obtain Officer’s liability insurance policy (run-off)
for Officers in office with regard to the relevant operations, subject to the
following terms and conditions: (a) the insurance term shall not exceed 7 years;
(b) the coverage amount shall not exceed US $50 million; (c) the premium payable
by the Company shall not exceed US $1.5 million annually.

 

11.3.Public Offerings: the Company may extend the insurance policy for Officers
in place to include cover for liability pursuant to a future public offering of
securities. The additional premium for such extension of liability coverage
shall not exceed 50% of the last paid annual premium.

 

11.4.Approvals: any insurance policy for Officers shall be approved by the
Compensation Committee (and if required by law, also by the Board of Directors)
which shall determine that the sums are reasonable considering the exposures,
the scope of cover and the market conditions and that the insurance policy for
Officers reflects the current market conditions, and it does not materially
affect the Company’s profitability, assets or liabilities.

 

11.5.Waiver of liability: the Company may, subject to statutory provisions,
waive the Officer’s liability for any damage incurred by the Company, directly
or indirectly, due to any breach of the Officer’s due care duty towards the
Company and/or any affiliated entity to the fullest extent permitted by
applicable law.

 

11.6.Advance indemnification: the Company may provide a commitment to indemnify
in advance any Officer of the Company in the course of his position as Officer
of the Company and/or any affiliated entity thereof, all subject to the letter
of indemnification, as approved by the Company’s shareholders from time to time
and in accordance with the Company’s Articles of Association and applicable law.

 



 

- 9 - 

  

11.7.Retroactive indemnification: the Company may provide retroactive
indemnification to any Officer to the extent allowed by the Companies Law.

 

12.Term of the Compensation Policy

 

The Compensation Policy will be in effect for a 3 year (or longer if the law so
permits) term starting on its approval date under the Companies Law.

 

13.Miscellaneous

 

13.1.The Company may revise the terms of employment or office of any Officer at
any time, and is under no obligation to apply the same terms of employment or
office to any Officer applied to them in previous years.

 

13.2.This document shall not confer any right on Officers to whom this
Compensation Policy applies, nor on any other third party, to receive any
compensation whatsoever.

 

13.3.Note, for the sake of clarification, that the content of this policy does
not detract from provisions of the Companies Law with regard to the manner of
approval of contracting between the Company and any Officer with regard to terms
of employment or office, and the provisions of this Policy do not detract from
any mandatory reporting with regard to Officer compensation pursuant to the
Securities Law and regulations based there upon.

 

13.4.For the avoidance of doubt, it is clarified that in case of any amendment
made to provisions of the Companies Law and any other applicable rules and
regulations in a manner that will facilitate the Company with respect to its
action with regard to Officer compensation, the Company may be entitled to
follow these provisions even if they contradict the principles of this
Compensation Policy.

 

13.5.Any payment made to Officers pursuant to compensation plans, in addition to
the fixed compensation component, is not and shall not be deemed part of the
Officer’s regular pay for all intents and purposes, and shall not form basis for
calculation and/or eligibility and/or accrual of any benefits and will not,
notwithstanding the foregoing, be a component included in payment of paid leave,
severance pay, contributions to provident funds, etc.

 

13.6.As part of the approval process of each annual plan, with its various
components, changes to Company objectives, market conditions, the Company’s
position, etc. would be reviewed annually by the Board of Directors.
Consequently, the targets, benchmarks and compensation targets for each plan
would be reviewed annually, and their actual application would be subject to
change based on decisions made by the Board of Directors from time to time.

 

13.7.The Board shall review from time to time the Compensation Policy and the
need to revise it in case of any material change in circumstances prevailing
upon setting said Policy, or for any other reasons.

 

* * * * *

 



 

 